We have examined and considered the record in this case in the light of briefs filed and have also, pursuant to subparagraph 2 of Section 924.32 Florida Statutes 1941 (same F.S.A.), reviewed the evidence to determine if the interests of justice require a new trial, with the result that we find no reversible error is made to appear and the evidence does not reveal that the ends of justice require a new trial to be awarded.
Judgment affirmed.
THOMAS, C. J., TERRELL, BUFORD, CHAPMAN, ADAMS, SEBRING and BARNS, JJ., concur.